Citation Nr: 0201669	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  01-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals, burn, left 
arm, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2000 Rating Decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition
of this appeal.

2.  The burn scar of the left upper arm measures 12 inches by 
11/4 inches (15 square inches); there is no evidence that 
indicates the veteran's burn scar of the left upper arm is 
poorly nourished, has repeated ulceration, significantly 
limits the function of the arm, or is tender and painful on 
objective demonstration.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals, burn, left arm, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7801 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

The Board finds that even though this law was enacted during 
the pendency of this appeal, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new laws and regulations have been substantially 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim in July 2000 and August 2000 
correspondence from the RO.  The RO also provided the veteran 
with copies of the November 2000 Rating Decision and the 
November 2000 Statement of the Case and outlined the 
provisions of the VCAA in correspondence mailed to the 
veteran in August 2001.  The RO made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The veteran was afforded a VA examination 
in September 2000 to assess the severity of his service-
connected disability.  The veteran has not made the RO or the 
Board aware of any other evidence needed to be obtained.  
Based on the foregoing, the Board concludes that the duty to 
assist has been satisfied and the Board will proceed with 
appellate review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In April 1946 the veteran was granted service connection for 
residuals of a burn scar, left upper arm, and was assigned a 
noncompensable rating.  A November 1949 rating decision 
increased the rating to 20 percent disabling, effective April 
1, 1946.  The medical evidence indicates that the veteran's 
inservice injury involved third degree burns.

In March 1986, the veteran filed a new claim for an increased 
rating for his burn scar and was afforded a VA examination in 
September 1986.  The report on that examination shows the 
veteran's scar exhibited scar tissue along the posterior 
aspect of the left arm extending rom the axillary line to the 
elbow.  He had full range of motion and no stricture was 
present.  The scar measured 12 inches by 11/4 inches and was 
smooth and tender in the distal area.  There was no keloid, 
discoloration, or deformity.  He experienced localized 
tenderness and pain that did not radiate.  The pain was 
described as the feeling of a pinprick lasting one to two 
minutes repeating off and on, but not constantly.  In an 
October 1986 rating decision, the RO continued the 20 percent 
rating for the left arm burn scar.  

The veteran filed a new claim for an increased rating in July 
2000 and was afforded a VA examination in September 2000.  
The report of that examination shows the veteran informed the 
examiner that the burn scar on his left arm did not cause 
problems and that occasionally he had a tan in that area.  
Physical examination revealed an outline of a scar that could 
be seen on the lateral aspect of the left arm.  There was no 
tenderness and no scar formation.  The scar appeared well-
healed.  There were no keloids and no contractures.  The 
veteran had decreased sensation over the area of the scar as 
well as around the area.  The sensation in the forearm and 
hand was normal.  Motor strength in the biceps was 5/5, 
triceps 3-4/5, and hand width was 4-5/5.  The diagnosis was 
burn injury to the left arm.  A November 2000 rating decision 
denied an increased rating for residuals of the burn scar and 
continued the 20 percent rating.

The veteran's service-connected burn scar of the left upper 
arm has been evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7801 of VA's Schedule for 
Rating Disabilities.  DC 7801 provides that third degree burn 
scars of an area or areas exceeding 12 square inches (77.4 
cm.2) will be assigned a 20 percent evaluation.  Burn scars 
of an area or areas exceeding one-half square foot (0.05 m.2) 
will be assigned a 30 percent evaluation.  Burn scars of an 
area or areas exceeding 1 square foot (0.1 m.2) will be 
assigned a 40 percent evaluation.  Note (1) under DC 7801 
indicates actual third degree residual involvement is 
required to the extent shown under 7801.  Note (2) provides 
that ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.

Under DC 7801, the size of the scar determines the rating.  
While the Board acknowledges that the September 2000 VA 
examiner did not report the size of the veteran's scar, the 
veteran's scar size has been noted on previous occasions, 
including a May 1949 VA examination (13 inches by 1 inch).  
As reported by the September 1986 VA examination, the 
veteran's scar measured 12 inches by 11/4 inches, comprising an 
area of 15 square inches.  Thus, the scar area exceeds 12 
square inches but does not come close to exceeding the 72 
square inches required for a 30 percent evaluation under DC 
7801.  As such, the veteran's disability picture more closely 
approximates the criteria for the currently assigned 20 
percent rating under DC 7801.

Consideration is also given to other potentially applicable 
DCs 7803 (scars, superficial, poorly nourished, with repeated 
ulceration), 7804 (scars, superficial, tender and painful on 
objective demonstration), and 7805 (scars, other).  See  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).  
According to the report on the September 2000 VA examination, 
the veteran's scar did not exhibit any tenderness, scar 
formation, keloids, or contractures, and appeared well-
healed.  Accordingly, an increased rating under these codes 
is not warranted.

With regard to DC 7805, scars are rated on limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  The September 2000 VA 
examination report shows the veteran appears to have some 
loss of strength.  The motor strength in his biceps was 5/5, 
but triceps was 3-4/5 and hand width was 4-5/5.  The examiner 
also noted the veteran had decreased sensation over the area 
of the scar as well as around the area, but sensation in the 
forearm and hand was normal.  However, the veteran related to 
the examiner that the burn on his left arm does not cause him 
problems and that he occasionally gets a tan in that area.  
The results of the September 2000 VA examination and the 
veteran's own statement indicate that the scar does not limit 
the function of the veteran's left arm.  Moreover, the 
veteran has not pointed to any limitation of function of his 
arm, from which objective observations can be made, to show 
that residuals of the burn scar have increased in severity.  
Finally, the record does not contain evidence that any loss 
of strength is attributable to the burn scar.  As such, an 
increased rating under DC 7805 is not warranted.  The Board 
notes that in making its determination, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, which address painful motion and 
functional loss due to pain, were taken into consideration.  
See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, there are no objective indications that the 
veteran's symptoms result in any additional painful motion or 
functional limitation to a degree that would support an 
increased rating under any applicable Diagnostic Code.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
residuals of his burn injury, alone, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for 
residuals, burn, left arm, is denied.




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

